925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sean Lamont WILLIAMS, Defendant-Appellant, (90-5718)Donald Lynn Jenkins, Defendant-Appellant.  (90-5743)
Nos. 90-5718, 90-5743.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the records and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, the attorneys of record have waived oral argument in these cases.


2
Sean Lamont Williams and Donald Lynn Jenkins pleaded guilty to, and were convicted of, attempted bank robbery in violation of 18 U.S.C. Sec. 2113(a).  The defendants participated in a common scheme to effect the bank robbery but were sentenced separately and have taken separate appeals.  The appeals have been consolidated for disposition.


3
Upon review, we find that no reversible error was committed in either of the proceedings.  Both Williams and Jenkins contend that the holdup note given to a teller was not an express threat of death under U.S.S.G. Sec. 2B3.1(b)(2)(D).  The plain language of the applicable guideline and the note, however, belie that argument.  Jenkins additionally raises several issues which are either meritless or non-appealable.  Both men were fully culpable and properly sentenced.


4
Accordingly, the district court's judgments are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.